Case 9:18-cv-80176-BB Document 574-4 Jimmy
                                     Entered on FLSD Docket 06/10/2020 Page 1 of 4
                                             Nguyen
                                     April 30, 2020                             ·

     ·1· · · · · · · · UNITED STATES DISTRICT COURT

     ·2· · · · · · · · SOUTHERN DISTRICT OF FLORIDA

     ·3· · · · · · · · ·CASE NO. 9:18-cv-80176-BB/BR

     ·4
     · ·   ·IRA KLEIMAN, as the personal representative
     ·5·   ·of the Estate of David Kleiman, and
     · ·   ·W&K Info Defense Research, LLC,
     ·6
     · ·   · · · · · ·Plaintiffs,
     ·7
     · ·   ·-vs-
     ·8
     · ·   ·CRAIG WRIGHT,
     ·9
     · ·   · · · · · ·Defendant.
     10

     11· ·* * * * * * * * * * * * * * * * * * *

     12· ·VIDEOTAPED TELECONFERENCE DEPOSITION OF JIMMY NGUYEN

     13· ·DATE TAKEN: April 30, 2020

     14· ·TIME: 12:05 p.m. - 7:35 p.m.

     15
     · · ·TAKEN BEFORE: RICK E. LEVY, RPR, FPR
     16· · · · · · · · ·AND NOTARY PUBLIC

     17

     18· ·* * * * * * * * * * * * * * * * * * *

     19

     20

     21

     22

     23

     24

     25


                                  U.S. LEGAL SUPPORT
                                www.uslegalsupport.com
Case 9:18-cv-80176-BB Document 574-4 Jimmy
                                     Entered on FLSD Docket 06/10/2020 Page 2 of 4
                                             Nguyen
                                     April 30, 2020                           62

     ·1· ·the joint interest that you are memorializing with
     ·2· ·the joint common interest privilege?
     ·3· · · · MR. SILVERGLATE:· Well, I believe you're
     ·4· ·misstating what my objection was.· So first of all,
     ·5· ·I'm asserting two privileges.· One is
     ·6· ·attorney-client privilege because Mr. Nguyen is on
     ·7· ·the team.· He is on the defense team, Mr. Wright's
     ·8· ·defense team, okay and because of that there is
     ·9· ·also a community of interest which implicates the
     10· ·joint interest agreement and joint interest
     11· ·privilege.
     12· · · · MR. FREEDMAN:· What is Mr. Nguyen's capacity
     13· ·on the -- I'll direct this to Mr. Nguyen and
     14· ·obviously you can instruct him not to answer so I
     15· ·don't need to tell you Mr. Nguyen take a second to
     16· ·allow your lawyer to give an instruction team.
     17· ·What is your capacity on the defense team?
     18· · · · MR. SILVERGLATE:· You can answer that, Jimmy.
     19· · · · THE WITNESS:· When the lawsuit first got filed
     20· ·Craig asked me to assist him in both finding
     21· ·counsel and helping to communicate with counsel
     22· ·regarding his defense.
     23· · · · MR. RIVERO:· And I haven't interrupted the
     24· ·question but Mr. Nguyen, obviously you have a
     25· ·lawyer but I just ask you to be careful since there


                                  U.S. LEGAL SUPPORT
                                www.uslegalsupport.com                             YVer1f
Case 9:18-cv-80176-BB Document 574-4 Jimmy
                                     Entered on FLSD Docket 06/10/2020 Page 3 of 4
                                             Nguyen
                                     April 30, 2020                           63

     ·1· · · · are dates where you were counsel to nChain, dates
     ·2· · · · where there was this common interest.
     ·3· · · · · · ·Please refrain from testifying about anything
     ·4· · · · that would invade those privileges and I'll just
     ·5· · · · join as necessary, stay out of it.
     ·6· ·BY MR. FREEDMAN
     ·7· · · · Q.· ·So you are not a lawyer on the defense team,
     ·8· ·you are not providing legal advice; is that correct?
     ·9· · · · A.· ·Correct.· Basically how I would describe it is
     10· ·I am his liaison with his lawyers because to help with
     11· ·communication Craig is a difficult communicator on what
     12· ·are complex topics here and he felt that he asked me to
     13· ·do this because to help him because of the need to
     14· ·communicate with his lawyers especially about dealing
     15· ·with complex issues in this case.
     16· · · · · · ·MR. FREEDMAN:· Okay, so as I understand this
     17· · · · is directed to the lawyers you're asserting --
     18· · · · Mr. Rivero, you're asserting Craig's
     19· · · · attorney-client privilege through you because
     20· · · · Mr. Nguyen is the go between between you and the
     21· · · · client, is that an accurate assertion of your
     22· · · · privilege?
     23· · · · · · ·MR. RIVERO:· Can I hear the last question read
     24· · · · back?· Sorry, the last question where these
     25· · · · objections were actually posed?· It was probably a


                                  U.S. LEGAL SUPPORT
                                www.uslegalsupport.com                             YVer1f
Case 9:18-cv-80176-BB Document 574-4 Jimmy
                                     Entered on FLSD Docket 06/10/2020 Page 4 of 4
                                             Nguyen
                                     April 30, 2020                           64

     ·1· ·couple questions ago.
     ·2· · · · (Thereupon, a portion of the record
     ·3· · · · was read back by the reporter.)
     ·4· · · · MR. RIVERO:· I am asserting on behalf of Craig
     ·5· ·Wright his common interest privilege with
     ·6· ·Mr. Nguyen.
     ·7· · · · MR. FREEDMAN:· What is the common interest
     ·8· ·that's seeking to be protected?
     ·9· · · · MR. RIVERO:· I've now answered your question.
     10· ·Please ask your next question.· Let's move on.
     11· · · · MR. FREEDMAN:· You're not answering what is
     12· ·the common interest question for the record?
     13· · · · MR. RIVERO:· Sir, I've made an instruction.
     14· ·Your -- my role is to state an objection or
     15· ·instruction.· I think your role is to ask the next
     16· ·question.· I think that's what you should do next.
     17· · · · MR. FREEDMAN:· You are declining to answer my
     18· ·question, Mr. Rivero?
     19· · · · MR. RIVERO:· Sir, if you want to have a good
     20· ·faith conference about this, sir, I've already told
     21· ·you you can speak to me and I'll be glad to discuss
     22· ·it.· We don't have to do it on the record, you know
     23· ·that.· We already discussed this week so please
     24· ·move on to your next question.
     25· · · · MR. FREEDMAN:· Mr. Rivero, respectfully your


                                  U.S. LEGAL SUPPORT
                                www.uslegalsupport.com                             YVer1f
